DETAILED ACTION
Election of Species
Claim 1 is generic to the following disclosed patentably distinct species:
A species of a (plant-based) saccharide base;
a species of a sweetener;
a species of a nutritional, multivitamin, or multi-nutrient, or specific combination thereof;
a species of a cannabinoid, terpene, or phenolic phytochemical, or specific combination thereof, with specificity to the specific chemical species (e.g. THC, limonene, cyanidin) (claim 5);
a species of neurotrophic composition (claim 14).
 The species are independent or distinct because at least the following reason(s) apply:
	Different (plant-based) saccharide bases exist in the art to which the invention pertains with different chemical species and associated (bio)chemical properties, and are therefore considered distinct. For example, saccharide bases can include agar, pectin and starch can all form gels, however each has different chemical structure and therefore different properties (see, e.g., Greweling, Peter P.1; pp. 257-269, particularly the Table on p. 269). Accordingly, the different species of (plant-based) saccharide bases are considered distinct in the art to which the invention pertains.

	Different species of nutritional, multivitamin, and/or multi-nutrient exist in the art to which the invention pertains with different chemical structures and associated (bio)chemical properties, and are therefore considered distinct. For example, zinc and copper are different and distinct chemical species which have different biochemical properties. Different Vitamin species such as Vitamin A and Vitamin E have different biochemical properties and associated biochemical action. Accordingly, the different species of nutritional, multivitamin, and/or multi-nutrient are considered distinct in the art to which the invention pertains.
	Different species of cannabinoid, terpene, and/or phenolic phytochemicals (neurotrophic compound(s)) exist in the art to which the invention pertains with different components and associated (bio)chemical properties, and are therefore considered distinct. For example, cannabinoids include endocannabinoids such as anandamide and phytocannabinoids derived from the cannabis plant such a Delta-9-tetrahydrocannabinol (THC). Different species of terpenes exist in the art such as limonene, caryophyllene, and pinene each with a distinct chemical structure and 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Applicant is required to elect a single species with particularity for each of items (a) through (e).
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
A search of a species of items (a) through (e) would not necessarily overlap or be coextensive with a search of other species, especially considering the different classes of chemicals disclosed. For example, a search of the patent or non-patent literature for a starch (e.g. tapioca) saccharide base would not necessarily overlap with a search for a pectin saccharide base. Accordingly, the different disclosed species require a different field of search (e.g., searching different classifications or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species (of each of items (a) through (e)) or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN A GREENE whose telephone number is (571)270-5868.  The examiner can normally be reached on M-F, 8-5 PM PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on (571) 272-0827.  The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IVAN A GREENE/Examiner, Art Unit 1619             

/TIGABU KASSA/Primary Examiner, Art Unit 1619                                                                                                                                                                                                                                                                                                                                                                                                   


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 “Chocolates and confections: formula, theory, and technique for the artisan confectioner” 2007; The Culinary Institute of America; pp. 257-269.